          Case 2:19-cv-00263-MMD-VCF Document 33 Filed 07/20/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIAN W. IRVIN
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Brian.Irvin@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10

11   Jeanette Teal, Individually and as heir        Case No.: 2:19-cv-00263-MMD-VCF
     and as Administratrix of the Estate of
12   Everett Teal (deceased) and Russell Teal,
     Individually and as heir,                      Stipulation and Order for Dismissal with
13                                                  Prejudice
                   Plaintiffs,
14
            v.
15
     The United States of America,
16
                   Defendant.
17

18          IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiffs,

19 Jeanette Teal, Individually and as heir and as Administratrix of the Estate of Everett Teal

20 (deceased) and Russell Teal, Individually and as heir, by and through their counsel of

21 record, and Defendant, the United States of America, by and through its counsel of record,

22 that Plaintiff’s lawsuit against the United States hereby be dismissed, with prejudice,

23 pursuant to the settlement agreement, with each party to bear their own fees and costs.

24 //

25 //

26 //

27 //

28 //
          Case 2:19-cv-00263-MMD-VCF Document 33 Filed 07/20/20 Page 2 of 2



 1          DATED this 20th day of July 2020.

 2
     THE GAGE LAW FIRM, PLLC                    NICHOLAS A. T`RUTANICH
 3                                              United States Attorney
      /s/ David O. Creasy
 4   DAVID O. CREASY                            /s/ Brian W. Irvin
     ONE Summerlin                              BRIAN W. IRVIN
 5   1980 Festival Plaza Drive, Suite 270       Assistant United States Attorney
     Las Vegas, Nevada 89135
 6                                              Attorneys for the United States
     Attorneys for Plaintiff
 7
                                                 IT IS SO ORDERED:
 8

 9

10                                               UNITED STATES DISTRICT JUDGE
                                                 UNITED STATES MAGISTRATE JUDGE
11

12                                               DATED: July 20, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
